Hohn Engineering, PLLC 2708 1st Avenue North, Suite 200 Billings, MT59101 Tel 406-655-3381 Fax 406-655-3383 Email: hohneng@hohneng.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name Hohn Engineering, PLLC and of references to Hohn Engineering, PLLC and to the inclusion of and references to our report, or information contained therein, dated January 30, 2012, prepared for FX Energy in the FX Energy, Inc. annual report on Form 10-K for the year ended 31st December 2011, and the incorporation by reference to the report prepared by Hohn Engineering, PLLC into FX Energy, Inc.'s previously filed registration statements listed below: Form SEC File No. Effective Date S-3 333-155718 June 29, 2009 S-3 333-171029 December 7, 2010 S-8 333-112717 February 11, 2004 S-8 333-128299 September 14, 2005 S-8 333-176973 September 23, 2011 HOHN ENGINEERING, PLLC /s/ Thomas K. Hohn Thomas K. Hohn Registered Professional Petroleum Engineer March 9, 2012 [Montana Professional Engineer Seal]
